—Order unanimously modified on the law and as modified affirmed without costs in accordance with the following Memorandum: Because the alleged injury of plaintiff Louis A. Capparelli, Jr. was the result of his exposure “to the usual and ordinary dangers of a construction site, and not the extraordinary elevation risks envisioned by Labor Law § 240 (1)” (Rodriguez v Tietz Ctr. for Nursing Care, 84 NY2d 841, 843), dismissal of the Labor Law § 240 (1) cause of action is warranted. Thus, we modify the order by granting the motion of third-party defendant for partial summary judgment and dismissing that cause of action. (Appeals from Order of Supreme Court, Onondaga County, Elliott, J. — Summary Judgment.) Present — Denman, P. J., Hayes, Balio, Boehm and Fallon, JJ.